Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019, 04/12/2019 and 03/05/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japan Patent Application No. DE10 2018 104 986, filed on March 05, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Bonifacio Filippo. (WO 2015121818 A2) in view of Tueshaus (US 2008/0051952 A1).

Regarding claim 1, Bonifacio teaches a method for operating an industrial truck in a goods logistics facility (see Bonifacio figure 2, page 1 and lines 22-25 “where earthwork machinery and vehicles are used, in harbor areas, in warehouses, in storage areas and the like. Similar problems arise in production plants, for instance foundries, paper mills and the like”), the method comprising: determining an absolute position of the industrial truck in the goods logistics facility and a direction of travel of the industrial truck in the goods logistics facility (see Bonifacio page 10, lines 17-20: "The self-propelled vehicle may be also provided with one or more GPS receivers, or other systems for localizing the self-propelled vehicle with respect to a reference network. In Fig. 1, number 13 schematically indicates a GPS receiver, shown just by way of example. In some embodiments, instead of using GPS receivers, the vehicle can use detection systems of a different network, external to the vehicle, for instance provided locally by means of TAGS similar to those used for detecting an obstacle in the vehicle maneuvering area. The receiver(s) can also be used to detect the speed and the position of the self-propelled vehicle, for the purposes that will be better described below. In this way it is possible to determine the velocity, in terms of direction and magnitude of the vector quantity, by means of a reference network outside the vehicle, without it being necessary to interface the system described herein with mechanical, electrical or electronic means with which the vehicle is provided. For instance, by means of the detection system using a network outside the vehicle it is possible to determine the velocity scalar quantity (magnitude), i.e. the speed, based upon the derivative of the displacement detected by means of the external network, without it being necessary to connect the central control unit 3 to a tachometer or other speedometers”)
and determining a dynamically adaptable and/or modifiable industrial truck extension zone as a function of the determined absolute position and direction of travel for the industrial truck in the goods logistics facility (see Bonifacio page 13, lines 6-24: “Fig. 3 shows a plan view of the range, i.e. the control volume, of the sensors 5 in an exemplary arrangement of a generic 
However Tusehaus teaches wherein after determining the industrial truck extension zone, data for the industrial truck extension zone is transmitted from the industrial truck to another industrial truck and/or to a control device of the goods logistics facility (see Tusehaus paragraphs “0030-0031” “A number of sensors 14 of different types may also be provided for the recording of irregularities, such as for example imaging sensors, electromagnetic sensors and/or mechanical sensors. The recorded position of the industrial truck A and irregularities recorded by the sensor 14 are transferred to a microprocessor 16, which can calculate the position of the irregularity in dependence on the position of the industrial truck” and “A, wherein the microprocessor transmits corresponding signals or data to a lifting height controller 18 or a speed controller 20. On the other hand, the control data for driving operation may be transmitted 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to transport items as efficiently as possible to and from their storage locations at a highest possible speed with efficiency as most industrial trucks are used, steered by a driver or guided automatically, for example along induction loops or the like and also to avoid any collision with other objects or vehicles (Tusehaus paragraphs “0030-0031”, “0041-0045”).

Regarding claim 2, Bonifacio teaches a wherein the industrial truck extension zone is determined as a function of a travel speed of the industrial truck (see Bonifacio page 4, lines 2-9: “In practical embodiments, the sensor emits an activation signal at a power variable according to the speed of the self-propelled vehicle. When a responder, installed on another vehicle or on a person, enters the sensor range, whose dimension varies according to the vehicle speed, it is actuated by means of the activation system and emits a response signal. This is received by the sensor and sent to a control unit that, in turn, generates an alarm signal or actuates a safety procedure. As it will be explained below, many supplemental functions can be implemented with this technology, all increasing the system safety”).
Regarding claim 3, Bonifacio teaches wherein the industrial truck extension zone is determined as a function of the direction of travel and/or a movement path of the industrial truck (see Bonifacio page 13, lines 29-34: “It is also possible to provide one or more sensors with a relative movement with respect to the self-propelled vehicle, for instance a scan movement around an axis. An encoder may be provided to detect the instant position, so that the central control unit 3 is able to know the sensor direction at every instant, and, therefore, also the instant a response signal is detected by a responder actuated, i.e. illuminated, by the activation  equipped with sensors able to detect the position of the vehicle with respect to said references, and therefore the position of the vehicle in the space where there is the network defined by these references”).

Regarding claim 4, Bonifacio teaches wherein the industrial truck extension zone is determined as a function of a vehicle type of the industrial truck (see Bonifacio figures 1-2, Fig. 2 is a schematic plan view of different types of industrial vehicles (forklift, scraper, truck) and the possible arrangement of sensors on board).

Regarding claim 5, Bonifacio teaches wherein the industrial truck extension zone is determined as a function of vehicle characteristics of the industrial truck and/or as a function of one or more characteristics of an apparatus attached to the industrial truck (see Bonifacio page 26, lines 22-30; “In other embodiments, sensors 5 can be used, having directivity characteristics different from one other. For example, it is possible to install, in different positions on board the self-propelled vehicle, sensors whose radiating lobes have different shapes, and therefore having different directivity. In other embodiments, it is possible to install, in the same position of the self-propelled vehicle 1, two or more sensors 5 different from one another as regards the radiation features, for example directivity, and/or range, i.e. distance achieved by the signal, or other features. In some embodiments, active and passive sensors can be used in combination on the same vehicle”).



Regarding claim 9, Bonifacio teaches wherein the industrial truck extension zone is determined as a function of an environment of the goods logistics facility drivable for the industrial truck and/or as a function of traffic density of industrial trucks in the area of the goods logistics facility (see Bonifacio page 9 thru 10, lines 23-33; “The central control unit 3 can be also programmed to verify whether a given responder is entering the sensing range of a given sensor for the first time or it remains in this sensing range for some time, emitting two different signals accordingly.”).

Regarding claim 10, Bonifacio teaches wherein the absolute position of the industrial truck in the goods logistics facility and/or the direction of travel of the industrial truck in the goods logistics facility is determined at regular time intervals (see Bonifacio page 24, lines 4-20; “In some embodiments, the method of periodic modulating the signal strength, described herein can be used, receiving the signal from the responder that contains the information on the received power, and then comparing the speed value obtained from this signal with a limit value, which can be different for the various sensors, depending on the direction of the vehicle. For example, let's assume that the selfpropelled vehicle includes a front sensor and a rear sensor. Both sensors are managed, according to the operating mode described above, by the central control unit 3 so as to generate activation signals of periodically increasing strength, each signal containing information on the radiated power. When a sensor receives a response signal from a responder, the central control unit compares the distance of the responder, that can be 

Regarding claim 12, Bonifacio does not explicitly teach wherein data from a second industrial truck for the industrial truck extension zone is transmitted to the industrial truck.
However Tusehaus teaches wherein data from a second industrial truck for the industrial truck extension zone is transmitted to the industrial truck (see Tusehaus paragraphs “0030-0031” “A number of sensors 14 of different types may also be provided for the recording of irregularities, such as for example imaging sensors, electromagnetic sensors and/or mechanical sensors. The recorded position of the industrial truck A and irregularities recorded by the sensor 14 are transferred to a microprocessor 16, which can calculate the position of the irregularity in dependence on the position of the industrial truck” and “A, wherein the microprocessor transmits corresponding signals or data to a lifting height controller 18 or a speed controller 20. On the other hand, the control data for driving operation may be transmitted via a transmitting/receiving device 22 to a transmitting/receiving device 22 a of a further industrial truck B, for example via a radio link.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to transport items as efficiently as possible to and from their storage locations at a highest possible speed with efficiency as most industrial trucks are used, steered by a driver or guided automatically, for example along induction loops or the like and also to avoid any collision with other objects or vehicles (Tusehaus paragraphs “0030-0031”, “0041-0045”).


However Tusehaus teaches determining with use of data for the industrial truck extension zone of the industrial truck and with use of data for the industrial truck extension zone of the second industrial truck whether the industrial truck extension zone of the industrial truck and the industrial truck extension zone of the second industrial truck partially overlap or touch one another (see Tusehaus paragraphs “0030-0031”, “0042” and “0045” “In the case of the pallet of items 48 standing on the ground 44, a speed reduction or restriction may be provided in a way similar to in the case of the pothole 46, so that safe driving past the pallet 48 is ensured. Furthermore, it is also conceivable to stipulate areas 62 to the side of the pallet 48 that lead to the industrial truck being stopped if its outline overlaps one of the areas 62. Collisions between the industrial truck and the pallet, and consequently damage to the items, could be avoided in this way.”).
and when it is determined that the industrial truck extension zone of the industrial truck and the industrial truck extension zone of the second industrial truck partially overlap or touch one another, at least one of: generating a collision warning message; braking the industrial truck; and controlling the industrial truck (see Tusehaus paragraphs “0030-0031”, “0042” and “0045” regarding if the industrial truck overlap another area of another industrial truck then it will stops to avoid any collision with the another truck “In the case of the pallet of items 48 standing on the ground 44, a speed reduction or restriction may be provided in a way similar to in the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to transport items as efficiently as possible to and from their storage locations at a highest possible speed with efficiency as most industrial trucks are used, steered by a driver or guided automatically, for example along induction loops or the like and also to avoid any collision with other objects or vehicles (Tusehaus paragraphs “0030-0031”, “0042” and “0045”).

Regarding claim 14, Bonifacio does not explicitly teach wherein the warning message is shown on a display of the industrial truck and/or the warning message is generated as an acoustic and/or mechanical warning signal.
However Tusehaus teaches wherein the warning message is shown on a display of the industrial truck and/or the warning message is generated as an acoustic and/or mechanical warning signal (see Tusehaus paragraphs “0030-0031”, “0042” and “0045” “In addition or as an alternative to automatic control, it is also conceivable for the driver to be given corresponding warnings of obstacles on a display or the like, so that he can appropriately respond and influence the driving operation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to transport items as efficiently as possible to and from their storage locations at a highest possible speed with efficiency as most industrial trucks are used, steered by a driver or guided 


	Regarding claim 15, Bonifacio does not explicitly teach wherein the determination of the industrial truck extension zone and/or the determination of the partial overlap of the industrial truck extension zone and/or the generation of the collision warning message is performed using an onboard computer of the industrial truck.
However Tusehaus teaches wherein the determination of the industrial truck extension zone and/or the determination of the partial overlap of the industrial truck extension zone and/or the generation of the collision warning message is performed using an onboard computer of the industrial truck (see Tusehaus paragraphs “0016”, “0019”, “0030-0031”, “0042” and “0045” “In addition or as an alternative to automatic control, it is also conceivable for the driver to be given corresponding warnings of obstacles on a display or the like, so that he can appropriately respond and influence the driving operation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to transport items as efficiently as possible to and from their storage locations at a highest possible speed with efficiency as most industrial trucks are used, steered by a driver or guided automatically, for example along induction loops or the like and also to avoid any collision with other objects or vehicles (Tusehaus paragraphs “0016”, “0019” “0030-0031”, “0042” and “0045”).



Regarding claim 6, Bonifacio does not explicitly teach wherein the industrial truck extension zone is determined as a function of driving qualification of a driver of the industrial truck.
However Michel teaches wherein the industrial truck extension zone is determined as a function of driving qualification of a driver of the industrial truck (see Michel page 2, lines 47-58 “According to claim 1, a method for evaluating the driving style of a vehicle driver of motor vehicles, in particular commercial vehicles, with a detection device is proposed, by means of which at least one measurement variable indicative of the driving style is detected. Furthermore, an evaluation device is provided, by means of which at least one driving style parameter evaluating the driving style and / or the qualification of the respective driver is determined on the basis of the at least one driving style-indicative measured variable. According to the invention, the detection and evaluation device is integrated in a tamper-proof, in particular digital, tachograph, by means of which the at least one driving style indicator is detected in a tamperproof manner and by means of the at least one driving style indicator, the at least one driving style parameter is tamper-proof and / or stored and as the driver assessment and / or qualifying driver qualification notification is issued”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to simply provide a method and a device for evaluating the driving style of a driver of motor vehicles, in particular commercial vehicles, by means of which the driving style evaluations can be carried out in a tamper-proof manner (Michel page 2, lines 47-58).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Bonifacio Filippo. (WO 2015121818 A2) over view of Tueshaus (US 2008/0051952 A1) and HARDT MICHAEL (EP3369696A1).

Regarding claim 7, Bonifacio does not explicitly wherein the industrial truck extension zone is determined as a function of a type and/or a weight and/or a size of goods transported or to be transported by the industrial truck.
Hardt teaches wherein the industrial truck extension zone is determined as a function of a type and/or a weight and/or a size of goods transported or to be transported by the industrial truck (see Hardt page 2 thru 3, lines 72-79; “The control unit is preferably also set up to determine a type of the transport good based on at least two detected standing elements of the transport good. The type of goods to be transported can be determined, for example, based on the detected distance of the goods to be transported. For example, trolleys with different lengths, e.g. B. with lengths of 600 mm or 400 mm, can be safely distinguished. The control unit is further preferably configured to determine the type of the transport goods in connection with a driving speed of the industrial truck and / or a predetermined constant driving speed, and / or to determine a distance to an end of the transport goods facing away from the industrial truck. This allows additional information that is helpful for controlling the industrial truck, such as. B. speed and position of the industrial truck are determined and preferably checked for plausibility with existing recorded values”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the system for preventing collisions between self-propelled vehicles and obstacles in workplaces or the like of Bonifacio to simply get the type of the goods and the shape of it for easily and organized transportation (Hardt page 2 thru 3, lines 72-79).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the amended subject matter, cancelled claim 11 and applicant’s arguments, the Examiner relies upon newly cited reference Tueshaus (US 2008/0051952 A1). as set forth in the body of the rejection below.
Applicant’s amendments and remarks filed on November 10/19/2020 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 102 rejection of claim 1 Applicant argues the cited art of record, Bonifacio Filippo. (WO 2015121818 A2), fails to explicitly disclose all of the recited features of claim 1 (see response pages 7-9), specifically “dynamically adaptable and/or modifiable industrial truck extension zone must be determined as a function of at least the determined absolute position and the direction of travel for the industrial truck”
Examiner respectfully disagrees. Bonifacio teaches (See at least page 10, lines 17-20 and page 13, lines 6-24), and is understood as “The receiver(s) can also be used to detect the speed and the position of the self-propelled vehicle, for the purposes that will be better described below. In this way it is possible to determine the velocity, in terms of direction and magnitude of the vector quantity” so it is obvious that the industrial truck using the sensors gets the position of the industrial truck and wherein is the heading position/direction to avoid any collision with other objects or vehicles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 5712727298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3665                                                                                                                                                                                             
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665